Title: From Thomas Jefferson to Rufus King, 28 July 1825
From: Jefferson, Thomas
To: King, Rufus


                        Dear Sir
                        
                            Monticello
                            July 28. 25.
                    On the 30th of June I took the liberty of addressing to you a letter requesting your kind aid to the University of Virginia so far as to permit yourself to be made the depository of a sum of 6300. D. or 1350. £ sterl to be called for by mr Barlow of Woolwich, in the manner and for the purposes therein stated; for which sum I inclosed you a bill of exchange; and in the same letter I mentioned that I should have occasion to ask a similar favor for one other purchase of Anatomical articles. I now therefore inclose you a duplicate of the former bill for 1350. £ sterl. by Kerr and Caskie on James Dunlop of London in favor of Thos Tredway, and a 1st of Exchange for 3157. D 50 C or 675.£ sterl. by and on the same persons, both made payable to yourself. the latter is for our Anatomical articles, and is placed under similar arrangements with the former, with only a change of Agent. Doctr Robley Dunglison is our Professor of Anatomy & Medecine he had made out a list of the articles necessary for his school, engages his friend Thomas Callaway, by the inclosed letter, to chuse, purchase, and have them securely packed and delivered. mr Callaway will subscribe his sanction for payment of the bill or bills for the purchases, and I then ask the favor of you to give an order for payment on the person in whose hands you may have thought proper to place the money I must still request your further agency so far as to have them shipped to my address ‘for the University of Virginia’. this is necessary you know to make them duty free. Dr Dunglison has left also some small debts in England, which may be paid out of this fund, on mr Callaway’s similar sanction. they are said to be about £30. sterl. and I particularly request mr Callaway not to let his orders for payments exceed the sd sum of £675. sterl, leaving to his discretion the curtailment of the list in the articles he thinks best. these we may supply by a future call and remittance. in the agency requested of you on these two purchases, you will render our University very essential service, and I do not foresee any further occasion on which this trouble will need to be repeated. I inclose Dr Dungilson and my letters to mr Callaway, which, after perusal, be so good as to have delivered, and I have ventured to oblige him by giving to a letter for a female friend the protection of your cover. be pleased to accept the assurance of my great esteem and consideration
                        Th: Jefferson
                    